DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on November 17, 2021, claims 1, 2, 4-8, 10-12, 14-17 and 19-22 are pending. Claims 1, 10, 11 and 12 are amended. Claims 3, 9, 13 and 18 are canceled. 

Allowable Subject Matter
Claims 1, 2, 4-8, 10-12, 14-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not disclose an array substrate comprising the combination of: 
 a backplane comprising a display area, a bonding area, and a transition area provided between the display area and the bonding area;
a protective layer provided on a surface of the wiring layer away from the backplane, and covering the wiring layer in the display area and the bonding area, wherein a through-hole is provided in the protective layer in the bonding area; and 
a connection layer arranged in the display area, the transition area, and the bonding area, provided on a surface of the protective layer away from the backplane, and coupled to the wiring layer through the through-hole, wherein the protective layer is not provided in the transition area.

As argued by Applicant, the prior art of Kim (US 2015/0103265 A1) and Jo (US 2017/0358642 A1) do not, alone or combination, read upon the structural arrangement of claim 1. For example, Kim disclose an array substrate with a display area and bonding area (Fig. 3-4, A-A’, B-B’, C-C’) along with a protective layer (Fig. 4, #410) and connection layer coupled to the wiring layer via a through-hole (Fig. 4, data electrode pad, #760, contact hole, CH4; Detailed Description, [0069]), but does not disclose a transition area provided between the display area and the bonding area in addition to wherein the protective layer is not provided in the transition area. While a particular section between the display and non-display area can be mapped to be a “transition” area (see the Non-Final Rejection of August 20, 2021 for previously dependent claim 3), neither Kim nor Jo shows a structural arrangement of a protective layer that is provided in a display area and non-display area but not in a transition section in between. While ordinarily a negative limitation does not form the inventive concept, the claimed negative limitation here is particularly salient since it requires more than routine design choice to remove the protective layer in between the display area and non-display area of a substrate. 

The remaining references are cited on the PTO-892, such as Hotelling (US 2008/0309633 A1), Kim (US 10886348 B2) and Kubota (US 2018/0039125 A1) are relevant to the Field of the Invention but do not cure the deficiencies above. Furthermore, it would not have been obvious to have modified the prior art as a whole to arrive at the claimed invention because there is insufficient teaching, suggestion or motivation to provide the feature of a transition area between the display area and bonding area, but also providing a protective layer within the display area and bonding area while simultaneously not providing said protective layer in between at the transition area. (Emphasis Added by Examiner). The particular negative limitation in conjunction with the structural aspects of the array substrate, form the novelty of the Instant Invention, and the cited prior art in fact teaches away from this aspect. This 
Claims 10 and 11 are independent claims for a display panel and method for manufacturing an array substrate, respectively, that recite similar limitations as that of claim 1. Thus, claim 10 and 11 are allowed for the same reasons as claim 1 above. The remaining claims are dependent off of claim 1, 10 or 11 and are allowed as a result of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626